Exhibit 10.1

 

SETTLEMENT AGREEMENT

 

AGREEMENT made and entered into this 1st day of December, 2005 by and between
National Interfaith Cable Coalition, Inc. d/b/a Faith & Values Media, a Maryland
not-for-profit corporation with offices at 74 Trinity Place, Suite 1550, New
York, New York 10006 and VISN Management Corp. (collectively “NICC”) and Crown
Media Holdings, Inc., a Delaware corporation with offices at 12700 Ventura
Boulevard, Studio City, California 91604 (“Crown”).

 

WHEREAS, NICC entered into an agreement with Crown’s predecessors with respect
to the production, financing and broadcast of NICC programming on the Hallmark
Channel (the “Channel”) and related matters, on November 13, 1998 (consisting of
a “Program License Agreement” and certain portions of an Amended and Restated
Company Agreement”), which agreement was amended on February 22, 2001 (the
“First Amendment”), March 5, 2003 (the “Second Amendment”), January 1, 2004 (the
“Third Amendment”) and November 15, 2004 (the “Fourth Amendment”) (collectively,
the “Prior Agreements”); and

 

WHEREAS, NICC has claimed that Crown failed to perform some of its material
obligations under the Prior Agreements, a claim which Crown denies, and the
parties have entered into good faith negotiations with respect to (a) settlement
of NICC’s claims against Crown and Hallmark Entertainment, LLC. (“Hallmark
Entertainment”); and (b) modifications and extensions of the Prior Agreements;
and

 

WHEREAS, NICC and Crown have negotiated terms and conditions for settlement of
NICC’s claims, which terms and conditions of settlement are as set forth below;

 

NOW, THEREFORE, in consideration of the promises and representations contained
herein, and in settlement of NICC’s claims against Crown and Hallmark
Entertainment and any claims Crown may have against NICC, the parties agree as
follows:

 

1.  Sunday Morning Programming (Other than Sunday New Morning)

 

1.1  Crown shall continue to make payments to NICC for its Sunday morning
programming (6AM until 1PM Eastern Time and in pattern Pacific Time – the
“Sunday Morning Programming”) in accordance with the Prior Agreements until such
time as the first episode of Sunday New Morning with Naomi Judd is broadcast
(the “Naomi Show Premier”).  Thereafter Crown shall pay NICC license fees as
follows: (a) a pro rata portion of $4.3 million for remainder of 2005; (b) $4.3
million for 2006; and (c) $4.3 million increased by CPI as set forth in the
Prior Agreements (the “CPI”) for 2007.  The initial pro-rata payment for 2005,
shall be payable in full five days after the Naomi Show Premier (or if the
premier has been pre-empted by Crown, five days after the scheduled premier
date).  The license fee payments for 2006 and 2007 will be due in quarterly

 

1

--------------------------------------------------------------------------------


 

installments on the first business day of each quarter.  In addition, Crown will
pay NICC a deferred annual payment of $1.5 million per year (pro rata for 2005
and pro rata for any year in which the Channel may be sold), such deferment to
be paid in accordance with the terms of Clause 7 below.

 

1.2  Crown grants to NICC the right to broadcast within the Sunday Morning
Programming one feature movie per week from the Crown Media Distribution program
library, or to the extent Crown has the rights, from other programming which
Crown has licensed, without charge if NICC elects to include such movie in its
schedule.  NICC shall advise Crown of the movie it selects, and Crown shall have
a right to approve such movie, such approval not to be unreasonably denied or
delayed.  For example, Crown’s disapproval shall not be deemed unreasonable if
Crown has plans to broadcast the movie elsewhere in the Channel schedule, has
granted conflicting rights or has almost exhausted all licensed exhibition days.

 

1.3  NICC will grant to Crown the right to exclusively program the 12:00 -
1:00PM Sunday morning time period which has been previously programmed by NICC.
Crown may commence broadcasting its own programs in such time period commencing
on the Naomi Show Premier date.  In consideration of such grant of rights, Crown
will pay to NICC (i) fifty (50%) percent of Crown’s advertising income (less
third party agency commissions) for such time period (the “Ad Revenue
Participation”), or (ii) four hundred thousand ($400,000) dollars per year (the
“Ad Guarantee”), whichever is greater.  Crown will pay the Ad Guarantee in two
(2) equal semi-annual payments on January 15 and July 15 of each year,
commencing after the Naomi Show Premier. NICC will be provided with an
accounting of Crown’s advertising income from the time period during each
calendar year, accompanied by payment of the excess of Ad Revenue Participation
over the Ad Guarantee, if any, within thirty (30) days following the close of
the year. The Channel will pay the pro rata share of the 2005 Ad Guarantee
within 30 days of the Naomi Show Premier.

 

In the event of a sale or merger which results in a change of control (i.e., the
aggregate ownership of the Channel by the current owners becomes less than fifty
percent) of the Channel (a “sale”), Crown will provide NICC, within 30 days of
closing of the sale, with an accounting of NICC’s Ad Revenue Participation for
the portion of the year prior to the closing.  To the extent the Ad Revenue
Participation exceeds the portions of the Ad Guarantee which have already been
paid for such year, Crown will pay NICC the excess.  To the extent the portions
of the Ad Guarantee which have been paid exceeds the Ad Revenue Participation,
Crown will deduct such overpayment against other amounts which may be due NICC
hereunder.

 

1.4  The provisions of this clause 1 supersede those of Paragraph 2(a) of the
First Amendment.

 

2

--------------------------------------------------------------------------------


 

2.  Sunday New Morning with Naomi Judd

 

2.1  Crown agrees to finance the production of a one-hour series currently
entitled Sunday New Morning with Naomi Judd as follows: $3.5 million for 11
programs delivered in 2005; $4.6 million for 22 programs delivered in 2006; and
$5.6 million for 26 programs delivered in 2007 (the “Naomi Production Fees”). If
the costs of the series are less than the foregoing amounts in any year, the
parties will equally share the underages. If the series costs exceed these
amounts, the Channel will consider, but is not obligated, to provide all or some
of such overage funding.  The Naomi Production Fees will be deemed in lieu of a
broadcast license fee.

 

2.2  The Naomi Production Fees for 2005, shall be payable in full five days
after the Naomi Show Premier (or if the premier has been pre-empted by Crown,
five days after the scheduled premier date).  The Naomi Production Fees for 2006
and 2007 will be due in quarterly installments on the first business day of each
quarter.

 

2.3  In the event that NICC delivers fewer programs in any year than the numbers
set forth in 2.1 above, Crown’s Naomi Production Fee payments for such year
shall be reduced proportionately.

 

2.4  In the event that Naomi Judd shall cease to participate as host of the
program, NICC shall have the right to replace Ms. Judd. In such event the
parties will negotiate in good faith for an appropriate adjustment of the Naomi
Production Fees in clause 2.1 above with respect both to the host salary portion
of the license fee and any change in costs for other creative or production
elements, if any, on the understanding that if NICC furnishes a host of
comparable talent and stature and comparable creative and production elements,
the Naomi Production Fees shall remain unchanged.

 

2.5  Notwithstanding anything herein to the contrary, the parties recognize that
the air time for this series is dedicated to NICC programming, and Crown will
continue to reasonably compensate NICC for the programming it produces and
delivers for this time period if New Morning with Naomi Judd or a successor host
is no longer part of the Sunday Morning Programming.

 

3.  Weekday New Morning

 

3.1  The Weekday New Morning series will be expanded to one hour to be broadcast
Monday-Friday from 7AM until 8AM Eastern (and in pattern in Pacific Time by
those affiliates receiving the Hallmark Channel West Coast feed). NICC will
produce and deliver to the Channel 30 new episodes in 2005; 90 new episodes in
2006; and 110 new episodes in 2007.

 

3

--------------------------------------------------------------------------------


 

3.2  Crown will pay NICC a license fee of $1.4 million for the 2005 episodes;
$4.2 million for the 2006 episodes; and $5.133 million for the 2007 episodes.
Such payments shall be paid in four equal quarterly payments on the first
business day of the calendar quarter, except in 2005, when the full payment
shall be made within 30 days of the date of mutual execution of this Agreement.

 

3.3  In addition to the payments in 3.2 above, Crown will be obligated to pay to
NICC a deferred payment of Five Hundred Thirty-Five thousand ($535,000) dollars
for development of this series and related expenses, such deferment to be paid
in accordance with the terms of Clause 7, below.

 

3.4  Crown agrees that the Weekday New Morning series will be followed
immediately by Channel programming, and not by infomercials.

 

3.5  The Channel will have the right to pre-empt up to ten (10) hours of the
Weekday New Morning series per year for either special network programming or
stunts, such as program marathons, or special events.

 

3.6  The provisions in this clause 3 relating to the Weekday New Morning, as
well as the provisions of clause 2 relating to New Morning with Naomi Judd
supersede the following provisions of the First Amendment: the first two
sentences of Paragraph 1(b); Paragraph 1(c), except for the last sentence; the
last two sentences of Paragraph 1; and Paragraph 2(b).  With respect to the last
sentence of Paragraph 1(c) of the First Amendment, the subject matter of New
Morning with Naomi Judd will be deemed to meet the standards of the Hallmark
Channel if it is consistent with the content of programming delivered under the
Prior Agreements.

 

4.  Non-Dramatic Specials

 

4.1  Crown shall pay to NICC the balances of monies owed to NICC for the
non-dramatic specials American Creed, Albert Schweitzer, and Married In America,
all in accordance with payment schedules previously approved by the parties.
These payment schedules provided for Crown payments to NICC of approximately
$99,000 in 2005 for American Creed; $98,000 in 2005 for Albert Schweitzer; and
approximately $887,000 in 2005 and $296,000 in 2006 for Married In America. All
of the above payment obligations shall be reduced to the extent any of the
foregoing payments have been made by Crown.

 

4.2  The Channel will broadcast these programs during prime time (i.e., between
8:00PM and 11:00PM Eastern Time and in pattern Pacific Time) on a mutually
agreed to date and time.  The Channel will broadcast the non-dramatic special
C.S. Lewis: Beyond Narnia on Friday, December 9, 2005 at 8:00 p.m. Eastern and
Pacific Time.

 

4.3  Crown will continue to fund under the terms of the Prior Agreements two new
non-dramatic specials to be selected and produced by NICC in 2006/2007 for

 

4

--------------------------------------------------------------------------------


 

broadcast in 2007. The license fees for these two non-dramatic specials will be
$1.25 million in the aggregate (the “New Non-Dramatic Specials”). The license
fees for the New Non-Dramatic Specials shall be paid to NICC in the following
installments: one-fourth in January, 2006;  provided that production of at least
one special has commenced, one-fourth in June 2006; and one-half in January 2007
or on the closing of the sale of the Channel, whichever first occurs.

 

4.4  While Crown is not obligated to broadcast the New Non-Dramatic Specials on
the Channel, NICC will offer those programs to Crown for the premier US
broadcast.  If within thirty (30) days of receiving such written offer,
identifying the subject matter and creative elements of the programs in
reasonable detail, Crown does not elect to broadcast such programs, NICC may
cause such programs to be broadcast elsewhere without any further obligation to
Crown.

 

4.5  In the event that Crown sells the Channel, the new owner will not be
obligated to broadcast any of the non-dramatic specials described in this Clause
4, except for “C.S. Lewis: Beyond Narnia as provided in clause 4.2 above.  In
the event the new owner elects not to broadcast any non-dramatic special,
however, NICC shall have the right to broadcast such non-dramatic specials
elsewhere, and NICC shall have no further obligation to Crown (or its successor)
with respect to such non-dramatic specials.

 

5.  Dramatic Specials

 

5.1  Crown will pay to NICC in each of 2006 and 2007 the sum of $2 million for
the development of television movies of the week during those years (the “Movie
Funding”).  In 2006, the Movie Funding will be paid in two $1 million
installments on January 15, 2006 and June 15, 2006.  In 2007, the Movie Funding
will be paid in one $2 million installment on January 15, 2007.  Crown will also
pay NICC $2 million in Movie Funding for 2005 as follows: $250,000 will be paid
within 30 days of mutual execution of this Agreement and payment of the balance
of $1.75 million will be deferred as provided in clause 7 hereof.  NICC will
advise Crown in writing of the projects for which the Movie Funding is utilized.

 

5.2  Crown and NICC will endeavor to develop and produce A Reason To Believe
under the terms of the Prior Agreements. If Crown does not agree to finance the
production of the movie on or before the closing date of a Sale of the Channel
or June 30, 2006, whichever comes first, Crown will pay NICC a penalty payment
of $1 million on the sooner of the closing date or July 5, 2006 .

 

5.3  With respect to each movie produced by NICC pursuant to this clause 5, the
Channel will have a period of thirty (30) days from delivery of the development
materials for the movie (i.e., teleplay, budget, production schedule and
suggested casting) to determine if it will cause Crown to finance the production
of the movie. If Crown finances substantially the entire the production budget
of the movie, NICC shall grant to Crown the exclusive right to broadcast the
movie on the Channel or the Hallmark Movie

 

5

--------------------------------------------------------------------------------


 

Channel in the United States for a period of three (3) years from first
broadcast or six (6) months from delivery, whichever comes first and Crown will
be deemed to be a co-producer of the movie, with the rights and financial
interests described in Paragraph 1(d) of the First Amendment.  The distributor
of any such movie, however, will be determined in good faith by NICC and Crown.

 

5.4  If the Channel elects not to finance the production of any movie under 5.3,
NICC may seek financing anywhere else and Crown and the Channel will have no
further interest in the movie.  NICC, however, shall be obligated to return to
Crown one hundred (100%) percent of the development costs of any movie that has
been funded using Crown’s Movie Funding, out of the subsequent production
financing for the production of the movie, payable upon NICC’s receipt of the
production financing.

 

5.5  The provisions of this clause 5 and of clause 4 above supersede Paragraphs
1(d) and 2(c) of the First Amendment and the entire November 15, 2004 amendment,
except as specifically noted.

 

6.  Late Fees

 

6.1  Crown will incur and pay to NICC a late payment fee of 1.5% per month for
any payments that Crown is obligated to make to NICC herein which are not made
within thirty (30) days of the date they are due and invoiced. The parties
expressly agree that the late fees provided for herein do not constitute a
penalty.

 

7.  Deferred Payments

 

7.1  All payments which NICC has agreed to defer in this Agreement (the
“Deferred Payments”) shall be due and payable to NICC on the closing of the sale
of the Channel or December 31, 2007, whichever comes first.

 

7.2  Deferred Payments are the sum of the amount of money NICC defers pursuant
to this Agreement and either (a) interest on such money at the rate charged by
NICC’s prime lender commencing on the date that NICC borrows such funds and
interest is charged by NICC’s lender or (b)  if NICC sells its Crown stock to
finance the deficit, the increase in the sale price of such stock between the
time NICC sells such stock to fund the Deferred Payments and the average price
of the Crown stock on the 15 business days prior to and including the date the
Deferred Payment is paid by Crown.  Before NICC sells any stock to fund the
Deferred Payments, it will notify Crown in writing and Crown will have the right
to accelerate and make the Deferred Payment within five business days so that
the stock sale is not necessary.  If Crown does not elect to accelerate the
Deferred Payment and NICC proceeds with the stock sale, NICC will notify Crown
in writing of such sale of Crown stock and the price at which the stock is sold.

 

6

--------------------------------------------------------------------------------


 

8.  Prior Dramatic Specials Accountings

 

8.1  Crown will account or cause Hallmark Entertainment to account for NICC’s
imputed profit participation (as defined in Paragraph 1(d) of the First
Amendment) for the motion pictures Love Comes Softly and Love’s Enduring
Promise.  (Crown represents that it has secured Hallmark Entertainment’s
agreement to provide such accounting).  Such accountings, accompanied by payment
if any, will be rendered within sixty (60) days of the end of each calendar
semi-annual period.  The provisions in this clause 8 supersede Paragraph 1(d) of
the First Amendment and the entire November 15, 2004 amendment.

 

9.  Heroes Series

 

9.1  Crown will finance and the Channel will broadcast a minimum of six episodes
of this series.

 

9.2  NICC will receive a credit on each episode of the series as follows:
“Produced in Association with Faith & Values Media”.

 

9.3  Crown will pay to NICC a producer’s fee of $7,500 per episode for each
episode produced by Crown.  This payment will be made to NICC on or before
June 30, 2006, and thereafter if additional episodes are produced, to be paid
for each such additional episode on its delivery.

 

9.4  If additional episodes of the Heroes Series are produced by Crown and
broadcast other than on the Channel, NICC will nevertheless be entitled to its
$7,500 producer’s fee for each such episode.

 

9.5  The provisions of this Clause 9 supersede those of Paragraphs 1(e) and
2(d) and the last two sentences of Paragraph 1 of the First Amendment.

 

10.  Crown Quarterly Payments

 

10.1  Crown had been making annual payments to NICC in lieu of financing a
Signature Series as provided in Paragraphs 1(c) and 2(b) of the First Amendment
the amount of $3 million dollars, paid in four equal quarterly installments at
the beginning of each calendar quarterly period. NICC has agreed to permit Crown
to defer the fourth quarter 2005 payment in the amount of $750,000 in accordance
with clause 7 above.  Crown shall have no obligation for such payments in years
subsequent to 2005.

 

7

--------------------------------------------------------------------------------


 

11.  Programming Rights and Air Time

 

11.1  NICC hereby grants to the Channel five-year broadcast rights to the
programs produced hereunder which NICC owns, unless another rights period is
specifically set forth in this Agreement for a specific genre of programming,
provided that (a) such rights period will terminate in the event of a Sale of
the Channel and the buyer elects not to broadcast the NICC programming and
(b) NICC is granted a recapture right without fee for any programs it so
designates, which recapture right may be exercised by NICC at anytime upon the
earlier of (i) six (6) months after the initial broadcast of the program or
(ii) twelve months after delivery of the program.  Notwithstanding the
foregoing, if Crown receives notice from NICC of its intent to recapture the
rights to a “holiday” program (i.e. a program with subject matter which is
associated with a holiday), Crown may in turn notify NICC that it wishes to
retain its rights to such program.  Once it has given this notice, Crown’s
rights hereunder to the program will continue for another two years from the
date of the notice, provided that it thereafter rebroadcasts the program on at
least an annual basis.  The rights to the program will revert to NICC
immediately if, at any time during the two year period, Crown has not
rebroadcast the program at least once during the previous twelve months.  If
there is no prior reversion, the rights to the program will revert to NICC at
the end of the two year period.  Crown may delay NICC’s recapture of rights and
retain its rights for two years to a maximum of only two such “holiday” programs
per year. This clause 11.1 will be deemed to supersede Paragraph 2 of the Second
Amendment.

 

11.2  As provided in the Prior Agreements, NICC is and shall be the copyright
owner of all new programming covered herein, excepting only the Heroes Series.

 

12.  The Sale of the Channel

 

12.1  At the time the Channel is sold to a third party (the “Purchaser”), Crown
will use its reasonable business efforts to have the purchaser elect to continue
the NICC programming. Provided that Crown either (a) makes this request to the
Purchaser in writing or (b) arranges for NICC to meet with the Purchaser to
discuss the NICC programming, Crown will be deemed to have used reasonable
business efforts.

 

12.2  If the Purchaser does not elect to continue broadcasting NICC programming,
the Purchaser will nevertheless, if so requested by NICC, a) continue to
broadcast the Sunday Morning Programming, including “Sunday New Morning with
Naomi Judd”, and weekday “New Morning” series on the Channel for a period of six
months following the closing in accordance with the terms of this and the Prior
Agreements and (b) pay a pro rata portion of the license fees and production
funding

 

8

--------------------------------------------------------------------------------


 

specified in this Agreement for such programming.  The foregoing shall be the
Purchasers only obligation to NICC during such six month period and following
the six month period, the Purchaser shall have no further obligations whatsoever
to NICC under this or the Prior Agreements.

 

12.3  At the closing of the Sale of the Channel, Crown will cause the following
payments to be made directly to NICC out of the proceeds of the sale price of
the Channel: (a)  $15 million; (b) any unpaid amounts of the $2 million per year
of the dramatic specials payments as set forth in clause 5 above through the end
of 2007 and the non-dramatic special payments as set forth in clause 4.3; and
(c) all other amounts deferred by NICC in accordance with clause 7 above.

 

12.4  At the closing of the Sale of the Channel, Crown will redeem the $25
million NICC Preferred Interest plus any accrued interest measured at LIBOR and
calculated from the date of the Naomi Show Premier.

 

13.  Digital Channel

 

13.1  It is agreed by the parties that Crown shall have no obligations to NICC
with respect to assistance or financing of a digital cable channel, as described
in Paragraph 3 of the First Amendment.

 

14.  Superseded Provisions of Prior Agreement

 

14.1  In addition to the superseded provisions described above, other provisions
of the Prior Agreements are no longer in force or effect.  These include, but
are not limited to: Paragraphs 6.3, 6.6, 6.8, and 6.9.1 of the 1998 Amended and
Restated Company Agreement;  the last paragraph of Paragraph 1 of the 1998
Program License Agreement; and Paragraphs 5, 6 , and 7 (a), (b) and (d) of the
First Amendment,

 

15.  Releases

 

15.1  In consideration of the payments Crown is to make to NICC herein and the
performance of the other obligations undertaken by Crown herein, NICC, Faith and
Values Media, VISN Management Corporation and their parent and affiliated
companies (the NICC Parties”) hereby release Crown, Hallmark Entertainment,
their parent, affiliates, subsidiaries, shareholders, directors, officers and
agents from and against any and all claims, which the NICC Parties may have
against them from the beginning of the world to the date of the Agreement,
solely as they relate to the development, production, distribution, marketing
and promotion, financing and broadcast of programming, channels and program
services, including but not limited to NICC and “faith and values” programming
pursuant to the Prior Agreements or any other agreements, undertakings,
understanding or protocols.

 

9

--------------------------------------------------------------------------------


 

15.2  In consideration of the covenants and undertakings assumed by NICC
pursuant to this Agreement, Crown hereby releases the NICC Parties and any of
their parents, affiliates, subsidiaries, directors, officers and agents from any
and all claims, liabilities, costs and expenses which Crown may have against the
NICC Parties, their parents, affiliates, subsidiaries, directors, officers and
agents from the beginning of the world to the date of this Agreement, solely as
they relate to the development, production, distribution, marketing and
promotion, financing and broadcast of programming, channels and program
services, including but not limited to NICC and “faith and values” programming
pursuant to the Prior Agreements or any other agreements, undertakings,
understanding or protocols.

 

15.3  These releases do not extend to any outstanding or continuing obligations
under this Settlement Agreement or the Prior Agreements.

 

16.  Term; Renewal; Buyout; Termination

 

16.1  Subject to an earlier sale of the Channel, the Term of this Agreement and
the Prior Agreements will end on December 31, 2007, except for any term which
expressly or by implication is intended to survive the Term, including, but not
limited to the Amended and Restated Company Agreement clauses I, II, 5.7, 5.7.4,
6.6(b) 13.3 and 13.4 and the First Amendment clause 4.

 

16.2  If there has not been a sale or merger of Crown or the Channel, on or
about June 30, 2007, Crown will negotiate with NICC for a period of 60 days
regarding continuation of the programming commitments described in Paragraphs 1,
2 and 3 (the “Programming Commitments”). If, at the end of the 60 day
negotiating period, the parties have not reached agreement and Crown is not
willing to continue the Programming Commitments on the Channel at the same
levels, NICC may compel Crown to buy all of NICC’s outstanding shares of Crown
Media Holdings, Inc. Class A common stock at their then-current market value, by
written notice given no later than November 1, 2007.  The market value of the
shares will be calculated based on the average share price during the 15 trading
days preceding and 15 trading days following the date of notice.

 

16.3  In the event NICC sells more than 50% of the shares of Crown Media
Holdings, Inc. Class A common stock which it owned as of February 22, 2001,
except as part of a sale or merger of the Company, the commitments and
obligations described in Paragraphs 1 through 5 above will cease at the end of
the then-current broadcast season (approximately August 31st) and the rights and
obligations under Paragraph 12 (a) and (b) will terminate immediately..

 

10

--------------------------------------------------------------------------------


 

17.  General

 

17.1  This Agreement may be amended only by written instrument signed by both
NICC and Crown.

 

17.2  No waiver or modification of any of the terms of this Agreement will be
valid unless in writing.

 

17.3  No waiver by either party of a breach hereof will be deemed a waiver of
any other default hereunder or of any subsequent breach or default.

 

17.4  If any particular term, covenant or provision of this Agreement is
determined to be invalid or unenforceable, the invalidity or unenforceability
thereof will not affect the remaining provisions of this Agreement which will
remain in full force and effect.

 

17.5  This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof, and supersedes all pre-existing oral or
written agreements and understandings between them with respect thereto.

 

17.6  This Agreement is governed by the law of the State of New York applicable
to agreements entered into and wholly to be performed in that State. The parties
here to designate the federal and state courts in New York, New York as the
exclusive venue for the resolution of any and all disputes concerning this
Agreement and the parties agree to submit to the jurisdictions of said courts
and agree to waive and not to assert any defenses based on lack of personal
jurisdiction or forum non conviens.

 

Notwithstanding the foregoing, any disputes arising under clauses 2.4 and 8.1
shall first be submitted by the parties to mediation in the State of New York
under the auspices of the American Arbitration Association and the parties
shall, in good faith, seek to resolve their dispute in this manner.

 

The foregoing sets forth all of the terms and conditions of this Settlement, and
the parties hereby acknowledge their agreement to and acceptance of such terms
and conditions by signing as indicated below.

 

NATIONAL INTERFAITH CABLE

 

CROWN MEDIA HOLDINGS, INC

COALITION, INC. d/b/a FAITH & VALUES

 

 

MEDIA

 

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

11

--------------------------------------------------------------------------------


 

VISN MANAGEMENT CORP.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

12

--------------------------------------------------------------------------------